UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 7, 2014 Cooper Tire & Rubber Company (Exact name of registrant as specified in its charter) Delaware 001-04329 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 701 Lima Avenue, Findlay, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 419-423-1321 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On November 7, 2014, Cooper Tire & Rubber Company (the "Company") issued a press release reporting its financial results for the third quarter 2014.A copy of the Company's press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Item8.01. Other Events. On November 7, 2014, the Company posted a summary slide presentation regarding third quarter 2014 (the“Slide Presentation”) on its corporate website. A copy of the Slide Presentation is attached hereto as Exhibit 99.2 and is incorporated by reference into this Item8.01. Item9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Press release dated November 7, 2014 99.2 Slide Presentation regarding third quarter 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cooper Tire & Rubber Company November 7, 2014 By: /s/ Jack Jay McCracken Name: Jack Jay McCracken Title: Assistant Secretary ExhibitIndex Exhibit
